Simmons, C. J.
The landlord was complying with his duties under the law. He was making needed repairs, which had, doubtless, been demanded by the tenant. There was no negligence, on the part of the landlord, in removing the steps in order to make the repairs. There was no notice given him, before .the steps were removed or afterward, of the emergency which necessitated the tenant’s leaving the house. Without calling on the landlord or his agent to replace the steps or to provide means of egress from the house in order to respond to the emergency, the tenant undertook to descend “by sliding or easing herself down to the ground.” In so doing she assumed the risk or hazard. She slipped and fell and was injured in *809this attempt to lower herself to the ground, and this fall was clearly occasioned by her own negligence or was attributable to accident alone.
The facts of this case differ from those of Johnson v. Collins, 98 Ga. 271. In that case the landlord had made repairs, but had done so in a manner so negligent that the tenant, in attempting to use the steps, was injured. In this case, the landlord was in the act of making repairs, the tenant saw the danger and assumed the risk, and we can not see that the landlord was in any manner negligent or upon what principle he could be held liable. Judgment affirmed.

All the Justices concurring.